Citation Nr: 0900516	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in the rating for service-
connected chondromalacia patella with tendonitis of the right 
knee from 20 to 10 percent, effective September 1, 2004

2. Entitlement to an increased rating for chondromalacia of 
the right knee with tendonitis, presently evaluiated sa 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979 and from August 1983 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina which continued 
a previously assigned 10 percent rating for chondromalacia 
patella with tendonitis of the right knee.  Thereafter, the 
veteran perfected an appeal as to the evaluation assigned for 
his service-connected right knee disability.

In a February 2006 rating decision, the RO assigned a 100 
percent temporary total rating (T/TR) under the provisions of 
38 C.F.R. § 4.30 based on the need for convalescence 
following a right patellofemoral arthroplasty on December 20, 
2005.  Thereafter, a scheduler 10 percent rating was restored 
from February 1, 2006.

In a September 2006 rating decision, the RO extended the T/TR 
of 100 percent rating to November 1, 2006, when the rating of 
10 percent was restored pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5019.  Thereafter, a November 2006 
rating decision extended the T/TR of 100 percent rating to 
January 1, 2007, when the rating of 10 percent was restored 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019.  
The basis for these extensions was a medical finding that the 
right knee remained incapacitated and that full convalescence 
had not yet been achieved.

In a March 2007 rating decision, the RO assigned a separate 
10 percent rating for right knee subluxation, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257, effective October 18, 
2005.

As a final preliminary matter, the Board notes that, in 
September 2007, the veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  In an October 2008 statement, the veteran's 
representative submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claim for entitlement to an evaluation in 
excess of 10 percent for service-connected chondromalacia 
patella with tendonitis of the right knee is provided.

The Board notes that the veteran last had a VA orthopedic 
examination in February 2007.  Additional evidence associated 
with the veteran's claims file indicates that the veteran 
suffered from failed patellofemoral arthroplasty of the right 
knee and had total right knee revision procedure at the VA 
Medical Center (VAMC) in Asheville, North Carolina during 
August 2007.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Accordingly, the RO should arrange for the 
veteran to undergo a VA orthopedic examination at an 
appropriate VA medical facility to determine the severity of 
his service-connected right knee disabilities.

The claims file reflects that the veteran has received 
medical treatment from Asheville VAMC; however, as the claims 
file only includes outpatient treatment records from that 
provider dated up to November 2006 (as well as VA inpatient 
treatment notes from August 2007 that were submitted by the 
veteran), any additional records from that facility should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.  

The veteran's claims file indicated that his VA Vocational 
Rehabilitation and Education file was apparently associated 
with his claims file at some point in early 2007.  However, 
the veteran's VA Vocational Rehabilitation and Education file 
was not included in the claims file when it was received by 
Board in 2007.  Consequently, the veteran's VA Vocational 
Rehabilitation and Education file should be again be obtained 
and associated with the claims file for review by the Board.

In a February 2004 rating decision, the RO proposed reducing 
the veteran's rating for his service-connected chondromalacia 
patella with tendonitis of the right knee from 20 percent to 
10 percent.  In February 2004 and March 2004 statements, the 
veteran filed a notice of disagreement (NOD) concerning the 
proposed reduction.  In an April 2004 statement, the RO 
informed the veteran that his NOD was not accepted, as the 
proposed reduction was merely a preliminary action that was 
not appealable.  Thereafter, in a June 2004 rating decision, 
the RO implemented the proposed reduction, effective 
September 1, 2004.

In his March 2005 substantive appeal, the veteran expressed 
his disagreement with the RO reducing his percentage from 20 
to 10 percent.  The veteran's statements in his March 2005 
substantive appeal are accepted as a timely notice of 
disagreement with the June 2004 rating decision on this 
issue.  See 38 C.F.R. §§ 20.201, 20.302(a) (2008).  However, 
instead of issuing a statement of the case (SOC) for this 
matter, the RO issued a supplemental statement of the case 
(SSOC) in April 2007 concerning propriety of reduction in 
evaluation of postoperative chondromalacia patella with 
tendonitis from 20 percent to 10 percent that only considered 
a portion of the evidence of record and did not clearly 
inform the veteran of his appellate rights for this matter.  
The next step in the appellate process is for the RO to issue 
to the veteran an SOC summarizing all evidence relevant to 
this issue, the applicable legal authority, and the reasons 
for the RO's determinations.  See 38 C.F.R. § 19.29 (2008); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).

The AMC/RO should issue to the veteran and his representative 
a proper SOC addressing the matter of whether reduction in 
the rating for service-connected chondromalacia patella with 
tendonitis of the right knee from 20 to 10 percent, effective 
September 1, 2004, was proper.  The veteran should be clearly 
informed that he must submit a timely and adequate 
substantive appeal as to this issue for the issue to be 
before the Board on appeal. 

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the claimant's 
daily life and employment. The AMC/RO 
should also provide notice of the specific 
criteria necessary for entitlement to a 
rating in excess of 10 percent for right 
knee chondromalacia patella with 
tendonitis as well as for right knee 
subluxation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5258, and 5257.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected right knee disabilities.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the veteran's 
service-connected right knee disabilities 
from the Asheville VAMC, for the period 
from November 2006 to the present.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran's VA Vocational 
Rehabilitation and Education file should 
be obtained and associated with the claims 
folder.

4.  Thereafter, the AMC/RO is to arrange 
for the veteran to undergo a VA orthopedic 
examination by a physician to determine 
the current severity of his service-
connected right knee disabilities.  The 
veteran's claims folder must be made 
available to the physician for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history are 
to be obtained.  All medical findings are 
to be reported in detail.  The examiner 
should provide complete range of motion 
studies for the right knee.

With respect to the right knee, the 
physician should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right knee, and whether 
there is likely to be additional range of 
motion loss of the service-connected right 
knee due to any of the following: (1) pain 
on use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination; (5) or repeated use.  The 
above determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use or 
during flare-ups.  The examiner should 
indicate whether there is evidence of any 
additional loss of range of motion of the 
right knee due to these factors that is 
equivalent to favorable or unfavorable 
ankylosis.  The examiner should indicate 
whether the veteran would be best served 
by amputation of any portion of the right 
lower extremity, and if so, at what point 
on the lower extremity should the 
procedure be performed.

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record. The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The AMC/RO should issue to the veteran 
and his representative an SOC addressing 
the matter of whether reduction in the 
rating for service-connected 
chondromalacia patella with tendonitis of 
the right knee from 20 to 10 percent, 
effective September 1, 2004, was proper.  
The veteran is hereby informed that he 
must submit a timely and adequate 
substantive appeal as to this issue for 
the issue to be before the Board on 
appeal.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence added 
to the record since the March 2007 SSOC.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

